Citation Nr: 1511549	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-05 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to June 1964.  The Veteran died in February 2008; the Appellant is his surviving spouse.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Appellant submitted a notice of disagreement with this determination in April 2009, and timely perfected her appeal in January 2010.

In August 2011, the Appellant testified before the undersigned Veterans Law Judge via video conference between the Board's Central Office in Washington, DC and the RO in New Orleans, Louisiana.  A transcript of this proceeding has been prepared and incorporated into the evidence of record.

In December 2011 and April 2012 the Board sent the Veteran's claims file for a VHA medical opinion.  In December 2012 the Board remanded the appellant's claim for further development.  

A review of the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS) does not reveal any additional documents pertinent to the present appeal with the exception of a February 2015 brief by the appellant's representative.

In February 2015 the appellant submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  


FINDINGS OF FACT

1.   The Veteran died on February [redacted], 2008.  The cause of death listed on the Veteran's death certificate is laryngeal carcinoma and squamous cell carcinoma.  At the time of the Veteran's death he was service-connected for atrophy of the right trapezius muscle, a tracheotomy scar of the right neck, and right hemiglossectomy with loss of tissue and a speech defect.

2.  The Veteran's squamous cell carcinoma of the larynx is shown as likely as not to be due to his military service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the Veteran's squamous cell carcinoma of the larynx and the cause of his death is related to the Veteran's military service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5105A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.312 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable dispositions of the claims on appeal, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished. 


II. Analysis

The Appellant in the present case is the surviving spouse of the deceased Veteran, who seeks entitlement to service connection for the cause of the Veteran's death. Benefits may be awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2014). 

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2014).   In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2014).  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  See 38 C.F.R. § 3.312(c)(2) (2014).   However, service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of the death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. See 38 C.F.R. § 3.312(c)(3) (2014). 

The regulations also state that there are primary causes of death, which by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition affected a vital organ and was of itself of a progressive and debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2014). 

In order for service connection for the cause of a Veteran's death to be granted, three elements must be present: (1) evidence of death; (2) evidence of in-service incurrence of disease or injury and/or service-connected disability; and (3) medical nexus evidence linking (1) and (2). Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

By way of history, the Veteran entered into active duty service in July 1962.  In April 1963, he was seen for a raised lesion on the right side of the tongue.  The Veteran reported sudden onset of pain at the lesion site and into the right ear. Examination revealed a two by two centimeter hard lesion on the tongue.  The Veteran was subsequently diagnosed with squamous cell carcinoma and underwent a right hemiglossectomy with right radical neck dissection and external beam radiation.  Radiation therapy consisted of 3,840 roentgens to the left and right lateral mandible.  The total tumor dose to the midline of the tongue was 3,888 roentgens.  Thereafter, there was no metastasis and no recurrence.

In March 2007, a lesion was found on the Veteran's left vocal cord.  He was subsequently diagnosed with squamous cell carcinoma of the larynx, by biopsy, in April 2007.  The Veteran underwent a tracheostomy in September 2007 and external beam radiation thereafter, but to no avail.  The tumor continued to grow and the Veteran was given less than six months to live.  In January 2008, the Veteran presented to the Emergency Room with shortness of breath and dislodged tracheal airway due to peristomal advancement of his end-stage laryngeal cancer.  The Veteran died on February [redacted], 2008.

The Appellant has advanced two theories of entitlement to service connection for the cause of the Veteran's death.  First, she alleges that the 1963 radiation treatment the Veteran received in conjunction with his squamous cell carcinoma of the tongue caused the development of laryngeal cancer, which ultimately caused his death.  Alternatively, the Appellant contends that the Veteran's 1963 tongue cancer ultimately manifested in the larynx, causing the Veteran's death.

In support of her claim that the Veteran's larynx was exposed to radiation during his 1963 treatment for tongue squamous cell carcinoma, the Appellant submitted a statement from Dr. L.N., dated in October 2007.  Dr. L.N. stated that judging from the Veteran's beard loss and very subtle skin changes on his neck, as well as the documented size of the Veteran's radiation field in 1963, he felt that the Veteran's larynx was within the radiation field at that time.  Additionally, in June 2009, the Appellant submitted letter from the John Ochsner Heart and Vascular Institute, drafted by D.O., where the Veteran had participated in the BEACH trial. [The BEACH trial was a research study for patients with carotid artery disease who were high risk for carotid endarterectomy.]  It was noted that the Veteran was a candidate for this research trial because (1) he presented with a history of radical neck surgery with radiation and (2) upon diagnostic angiogram, he was found to have contra lateral occlusion. D.O. noted that she was confident the information provided would allow for the connection between the Veteran's radical neck surgery with radiation therapy and the carotid stenosis/scarring he was treated for. 

In July 2008, a VA medical examiner stated that the Veteran's tongue and laryngeal cancers were two separate and primary SCCs, which did not represent reoccurrence or metastasis of one another. 

In July 2009, the Appellant submitted a statement from Dr. P.F., surgical oncologist, which stated that upon his initial evaluation of the Veteran, he had significant fibrosis of both the neck and larynx.  He was ultimately diagnosed with carcinosarcoma of the larynx.  Dr. P.F. stated that it appeared the Veteran's carcinosarcoma arose from his previously radiated fields.  Although he had not reviewed any records associated with the Veteran's previous radiation treatment, Dr. P.F. stated that the Veteran was clinically noted to have extensive fibrosis of the neck over the larynx, consistent with his previous radiation therapy.  He further noted that carcinosarcoma is a malignancy that may be associated with previous radiation therapy.  Dr. P.F. ultimately concluded that in his professional opinion, the Veteran's laryngeal tumor likely occurred in his radiated field. 

In November 2009, a second VA examiner echoed the findings of the July 2007 VA medical report, and addressed the private medical opinion of Dr. P.F. The VA examiner stated that the Veteran was not diagnosed with carcinosarcoma, and that the diagnosis remained squamous cell carcinoma of the larynx.  With respect to Dr. P.F.'s opinion that the Veteran's neck and larynx were fibrosed as a result of the 1963 radiation therapy, the VA examiner stated that the 3,840 rads were traversed across the mandible and not the neck and larynx.  Based upon these findings, the VA examiner concluded that the Veteran's laryngeal cancer was less likely than not caused by or related to his treatment for squamous cell carcinoma  of the tongue. 

In July 2011 Dr. A.S. stated that he reviewed the original 1963 narrative record.   He opined that the damage from radiation exposure in 1963 likely led to tooth loss and the threat of hyperbaric treatment if all teeth had to be removed.  After a review of the records it seemed more probable to him that the 1963 radiation caused deterioration and tooth loss as the Veteran grew older.  He also found the clinical narrative to be confusing to the total amount of roentgens administered.  He stated 3,888 roentgens were administered to the midline of the tongue, 3,840 roentgens were administered to the left mandible, and 3,840 roentgens were administered to the right mandible; thus, one is left to surmise that 11,560 roentgens were in fact applied when the recommendation was 4,000 roentgens.  He stated that one would hope that the safe recommended limit was followed but if not then there would be no question that the tissue in his gums holding the teeth in place were compromised for future durability.  He stated that he knew the Veteran suffered with teeth issues all his life and he believed that it was more probable than not that the radiation of 1963 was contributory. 

In August 2011 Dr. P.O., Director of Anatomy and Neuroanatomy, stated that he reviewed the Veteran's claims file.  He stated that the Veteran was treated for squamous cell carcinoma of the tongue with surgical removal of the tongue and radial removal of the tissue extending down his neck to remove sites of potential for the cancer to spread.  In addition, the Veteran received two doses of radiation of 3,840 roentgens each, one to each side of the face and neck, and it was administered in an 8 by 12 centimeter window.  The radiated field extended from his oral region down on to his neck.  This was evidenced by reported scarring, tissue fibrosis, and necrosis in the oral cavity, mandible, larynx, neck, and carotid region; the carotid region was in close proximity, approximately 3 centimeters, to the vocal folds.  He stated that the sites of the melanoma areas that appeared later are likely the result of radiation therapy; the location of the melanomas were several centimeters below the level of the folds which illustrated the extent of the radiation field.  The attachment of the base of the tongue to hyoid bone was approximately 2.5 centimeters above the vocal folds in the larynx.  He stated that there was no doubt that the area of the vocal folds at the glottis was exposed to two large doses of radiation in 1963 and that the total dose of radiation to the centrally located glottis would have been additive from the two doses administered.  He stated that the new cancerous growth was likely a result of cell damage that occurred from the original radiation therapy.  He stated that it was not being claimed that the new cancer site was due to the spread of the original cancer but rather that the recent lethal carcinosarcoma on the vocal folds were likely an incidence of new cancer that resulted from the previous extensive radiation exposure and damage of the genetically material of the cells that eventually transformed into cancer.  He stated that this apparently delayed appearance of cancer was widely accepted and not controversial, just as skin cancer can appear several decades after sun damage in the teen years. 

In December 2011 the Board requested a VHA medical opinion to resolve the questions pertaining to the nature and etiology of the Veteran's squamous cell carcinoma of the larynx.  The reviewing physician was requested to address:  (1) whether the dosage of 3,888 roentgens that the Veteran received in 1963 for the squamous cell carcinoma of the tongue was appropriate.  (2)  Whether the radiation field for 3,840 roentgens delivered to the left and right lateral mandible would also encompass the larynx.  In providing this explanation, the physician was requested to reconcile the conflicting opinions of record.  (3) Whether the Veteran was diagnosed with squamous cell carcinoma of the larynx or carcinosarcoma.  The physician was directed to distinguish whether there is a higher risk of developing one condition over the other based on prior radiation exposure.  (4) Whether the Veteran's squamous cell carcinoma of the tongue and squamous cell carcinoma of the larynx were separate, or of common etiology, i.e., was the Veteran's laryngeal cancer ultimately caused by his 1963 tongue cancer.  (5) Whether it is as least as likely as not (a 50 percent or greater probability) that the radiation therapy the Veteran underwent in 1963 ultimately caused his laryngeal cancer.

In January 2012 a VA Medical Oncologist, Dr. B.A., reviewed the claims file and provided a VHA opinion.  After a discussion of the Veteran's history she answered each question as numerated above.  For the first question she stated that she was not a radiation oncologist and could not answer this questions from knowledge of the radiation doses used.  She stated that she did know that radiation doses and schedules must be calculated depending on the site to be radiated, the schedule, surrounding tumors and organs, and tumor bulk-location.  She stated that head and neck cancers today receive from 50 to 70 GY and that a review of the chart showed that the Veteran's recommended 4000 rads would be about 40 GY and therefore, he would be on the low side of the recommended range.  She then again stated that this should be referred to an experienced Radiation Oncologist for review.

For the second question Dr. B.A. stated that this should be referred to a radiation oncologist because she could not determine from the chart who was correct.  She did state that Dr. P.F. was a surgeon and not a radiation oncologist so he could not provide an expert opinion on radiation questions.  For the third question she stated that the Veteran's diagnosis was squamous cell cancer and not carcinosarcoma as stated in Dr. P.F.'s letter.  She stated that there was a higher risk of sarcomas in previously irradiated fields usually of the soft tissue.  The literature states that there is an increased risk of development of head and neck cancer in patients previously treated for head and neck cancers and they are usually squamous cell.  She stated that this was the reason that the treatment fields, dose, and schedule were carefully calculated.  She stated that the Veteran had a squamous cell cancer of the tongue in 1963 and a squamous cell cancer of the vocal cord in 2008. 

For the fourth question Dr. B.A. stated that the squamous cell cancer of the tongue and larynx vocal cord were two separate cancers.  The tongue cancer was the first cancer and it was most likely due to his use of alcohol and tobacco, even if use was limited to a few years.  She stated that the literature indicates that alcohol and tobacco use account for 75 percent of the cases of head and neck cancer.  In addition, analysis showed that in non-smokers the use of alcohol, 3 drinks per day, doubled the risk of developing head and neck cancers compared to non-drinkers/non-smokers.  Alcohol has been shown to be an independent risk factor for aero-digestive cancers with an additive effect if consumed with the use of tobacco products.  She stated that the other risk factors for development of head and neck cancer were viral, genetic, betel nut chewing, snuff dipping, and male sex but the use of tobacco and/or alcohol are the two major risk factors to date.  She stated that since the Veteran continued to consume alcohol, as documented in his chart, he increased his risk of developing the second primary cancer after he was cured of the first primary tongue cancer in 1963.  

For the fifth question Dr.  B.A. stated that it was most unlikely that cancer from 1963 led to cancer in 2007 and that his two primary cancers were separated by almost 40 years.  She stated that both cancers were biopsy proven to be cancer and separated by more than 5 years and metastatic disease must be excluded.  She stated that patients who had head and neck cancer are likely to have a second head and neck cancer, especially if they continue the risky behavior. 

Dr. B.A. concluded that the Veteran had two separate primary cancers that were separated by 38 years.  She opined that the cancer of the vocal cord-larynx was not related to the radiation therapy he received for his tongue cancer in 1963; she stated that a radiation oncologist needed to review the chart to address this matter.  She stated that both cancers were related to the continued use of alcohol.  

The Veteran's claims file was then sent for a VHA medical opinion by a radiation oncologist.  In June 2012 a VHA opinion was rendered by Dr. E.V., Chief of ENT.  He also responded to each question as numerated above.  For the first question he said that the appropriateness of the dose of radiation delivered to the tongue should be directed to a radiation oncologist but based on his daily interaction with radiation oncologists the 1963 dose seemed appropriate considering what was known about the cancers at that time.  The Veteran's disease free status from 1963 until 2007 also supported that the treatment he received in 1963 was effective and adequate as what we could provide today in terms of survival.  He stated that the second question should be directed to a radiation oncologist since it was entirely related to mapping, fields, and ports.  For the third question he stated that the Veteran did not have carcinosarcoma.  

For the fourth question Dr. E.V. stated that the Veteran's 1963 tongue cancer was successfully treated.  He stated that upper aerodigestive tract cancers do not recur locally, regionally, or distantly within 5 years from the end of initial treatment are considered cure.  Therefore, any cancer that developed 5 years or more after the initial cancer treatment is called a second primary cancer.  This Veteran had a second primary cancer of the larynx and second primary cancers of the head and neck may be seen in as high as 10 percent of all patients who developed head and neck cancer during their life.  He stated that the Veteran's laryngeal cancer did not develop, spread from, or was continuous of the Veteran's tongue cancer.   90 percent of tongue and laryngeal squamous cell cancers share similar etiology, which is smoking and drinking.   Even a remote history of smoking and drinking can be a major etiological factor in upper aerodigestive tract squamous cell cancers and this Veteran continued to consume alcohol.  He stated that alcohol can cause significant laryngopharyngeal acid reflux disease that has been proven in literature as a causative factor in the development of laryngopharyngeal cancers.   For the 5th question Dr. E.V. stated that based on the location of the tumor, the Veteran's ongoing habit of alcohol consumption, and the increased knowledge of laryngopharyngeal reflux disease, he believed that the Veteran's laryngeal cancer was more likely as a result of alcohol consumption that caused chronic laryngopharyngeal reflux disease.  

In September 2012 a VHA opinion by Dr. J.P., a radiation oncologist, was rendered.  For the first question numerated above, he stated that the appropriateness of the total dose prescribed is irrelevant since no local recurrence was experienced by the Veteran in the 44 years following the treatment but by today's standards he had a low dose.  For the second question he stated that without radiographs of the radiotherapy treatment fields and photographs of the radiotherapy fields drawn on the Veteran's skin it was not feasible to ascertain the radiation dose received by the larynx.  He stated that diagnosis of the Veteran's laryngeal mass was squamous cell carcinoma.  For the fourth question he stated that the 2007 laryngeal cancer did not arise as a consequence of the tongue cancer treated in 1963 and they were separate primaries.  He stated that in smokers and drinkers, there was approximately 25 percent of multiple primary cancers of the upper aerodigestive tracts.  For the last question he stated that it was not possible to answer the question without proper documentation of radiotherapy fields.  

Based on the foregoing, the Board finds that even though there was a 44 year period in between the Veteran's two primary cancers the cause of the Veteran's death, his squamous cell carcinoma of the larynx, is as likely as not (meaning the evidence for and against the claim are in relative equipoise) due to his military service.  As discussed above, there are medical opinions for the appellant's claim and medical opinions against the appellant's claim.  It is the Board's duty to assess the credibility and probative value of evidence but that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that all opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran and the appellant, and provided rationale.  The private and VA examiners offered clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  However, there is no probative medical opinion on whether the Veteran's squamous cell carcinoma of the larynx was in the same radiation field as his in-service squamous cell carcinoma of the tongue and if this then led to the Veteran's death. All of the private physicians stated that it was and while the January 2012 and June 2012 VHA medical opinions included negative nexus opinions with rationale they also stated that the questions needed to be referred to a radiation oncologist and in the September 2012 VHA medical opinion the radiation oncologist stated that he could not provide an opinion without further documentation.  Therefore, the Board finds that the evidence regarding the cause of the Veteran's death to be in relative equipoise.  

Thus, the Board will resolve all doubt in the appellant's favor, and finds that cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for cause of the Veteran's death is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


